                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


SABRINA HOLDER,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   NO. 3:20-cv-00310
                                                 )
AT & T SERVICES, INC.,                           )
                                                 )
       Defendant.                                )



                                          ORDER
      I hereby recuse myself from this action.
      IT IS SO ORDERED.


                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00310 Document 7 Filed 05/08/20 Page 1 of 1 PageID #: 21
